Citation Nr: 1817603	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117 manifested by chronic fatigue.

2.  Entitlement to service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117 manifested by chronic fatigue.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1990 and January 1991 to May 1991, including service in Southwest Asia in support of Operation Desert Storm/Desert Shield from February 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2017, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

Pursuant to the adjudication below, the reopened claim for service connection for disability manifested by chronic fatigue requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for fatigue was denied by a November 1994 rating decision; the Veteran was notified of this decision and of his appellate rights in a November 1994 letter; he did not perfect a timely appeal with respect to the November 1994 denial of service connection for fatigue and no pertinent exception to finality applies. 

2.  Evidence associated received since the November 1994 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim for service connection for a disability manifested by fatigue. 


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied service connection for fatigue is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the previous denial of the claim for service connection for fatigue.  U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran, such as in the instant case, who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4  not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.§ 1117; 38 C.F.R. § 3.317 (a)(1).  

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2017).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Summarizing the pertinent procedural history and facts with the above criteria in mind, service connection for fatigue was denied by a November 1994 rating decision on the basis that "no underlying etiology (disease process) was diagnosed."  The pertinent evidence then of record was essentially limited to an October 1994 VA examination reflecting complaints of fatigue at that time which the Veteran reported began in service and a diagnosis of fatigue of unknown etiology.

The Veteran was notified of the November 1994 decision and of his appellate rights in a November 1994 letter.  He did not perfect a timely appeal with respect to this decision; no additional evidence was received within the one year appeal period following the November 1994 rating decision; and no additional pertinent service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for fatigue.  Therefore, the November 1994 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The November 1994 rating decision is the only final rating decision addressing the claim for service connection for a disability manifested by fatigue on any basis.   

The record received since the November 1994 rating decision in conjunction with the February 2012 petition to reopen the claim for service connection for fatigue includes the sworn testimony of the Veteran relating problems with fatigue since his separation from service-with eyewitness corroboration in the form of statements from his wife and a service comrade-assertions he is competent to make as a layperson.  Also submitted was an April 2013 statement from the Veteran's treating private physician tending to support his claim that he suffered from fatigue in the years proximate to service and prior to a diagnosis of Graves' disease.  

Such statements and evidence described immediately above (presumed to be credible pursuant to the holding in Justus)-which were not of record at the time of the final rating decision in question and are not cumulative or duplicative of other evidence then of record-raises a reasonable probability of substantiating the claim for service connection a disability manifested by fatigue, particularly under the low threshold for making such a determination as contemplated by Shade.  As such, the Board finds there is evidence received since the final November 1994 rating decision that is both new and material, and that the criteria for reopening the claim for service connection for a disability manifested by fatigue are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Shade, supra.


ORDER

As new and material evidence to reopen the Veteran's claim for service-connection for a disability manifested by fatigue loss has been received, to this extent only, the appeal is granted.


REMAND

Remand is necessary to address the reopened claim for service connection for a disability manifested by fatigue so as to fulfill the duty to assist and to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.§ 5103A (2012); 
38 C.F.R. § 3.159 (2017).

First, as there are pertinent VA clinical records received since the supplemental statement of the case (SSOC) issued in September 2016 that are not subject to automatic waiver-to include an October 2016 Chronic Fatigue Syndrome Disability Benefits Questionnaire, reports from a December 2017 Gulf War General Medical Examination, and outpatient treatment reports dated through May 2017-and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, an SSOC that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  Such will be requested in the directives below.

In addition, the opinion adverse to the Veteran rendered in conjunction with the September 2014 VA examination that addressed the claim on appeal was significantly based on the premise that a diagnosis of chronic fatigue syndrome had not been established.  However, such does not address whether the Veteran may otherwise have qualifying disability due to chronic fatigue pursuant to 38 U.S.C. § 1117, to include as due to an "undiagnosed illness" or "medically unexplained chronic multisymptom illness" as described therein.  As such-and given the heightened duty to assist in this case given the missing service treatment reports from the Veteran's Southwest Asia service during his second period of active duty (see February 12, 2003, Formal Finding on the unavailability of such records)-the AOJ will be directed to obtain an addendum opinion from the VA clinician who conducted the September 2014 examination, or a suitable substitute.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Finally and as indicated above, an October 1994 VA examination, conducted shortly after separation from service, reflected complaints of fatigue at that time, which the Veteran had reported began in service, and a diagnosis of fatigue of unknown etiology.  The previously discussed April 2013 letter from the Veteran's private physician indicated that it was "highly unlikely" that the Veteran's complaints of fatigue in 1994 were related to his Graves' disease diagnosed 11 years later.  Also as previously referenced, the Veteran provided sworn testimony that he has suffered from fatigue since his separation from his second period of active duty, with eyewitness corroboration of such provided by statements from the Veteran's wife and a service comrade.  The Board finds that the Veteran is competent to report symptoms of fatigue, a lay observable manifestation, since his separation from his second period of active duty.  As such and given the cumulative weight of the evidence and statements set forth above, it is necessary for the clinician who completes the addendum opinion to specifically document consideration of the lay assertions submitted by and on behalf of the Veteran, and assume their credibility in conducting such consideration.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2014 examiner, or a suitable substitute.  The need for further examination is left to the discretion of the clinician.  Responses to the following are requested: 

(A) The clinician should specifically state whether the Veteran's complaints related to fatigue are attributed to a known clinical diagnosis.

(B) For any diagnosed disorder related to the Veteran's fatigue, the clinician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia. 

(C) If any symptoms of the Veteran's fatigue have not been determined to be associated with a known clinical diagnosis, the clinician should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The clinician should offer an opinion as to whether it is at least as likely as not that the Veteran's fatigue represents a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The rationale for all opinions offered should be provided and should document consideration of the lay assertions of record of continuing problems with fatigue from separation from the Veteran's second period of active duty to the present time, which should be accepted as true for the purposes of rendering the opinion. 

2.  After completion of the above and any other indicated development, the claim on appeal should be readjudicated.  If this clam is denied, the RO should furnish the Veteran and his representative with an SSOC that reflects consideration of all the pertinent evidence of record received since the September 2016 SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


